Supplemental Opinion on Rehearing.
PER CURIAM.
In plaintiff in error’s petition for rehearing, it is insisted that the dismissal in action No. 72,333 came too late because in the argument or discussion between the- court and counsel, and before the granting of additional time to brief therein, the trial judge had indicated his view of the law or his conclusion or his thought against the position of plaintiff in that action. It is insisted that it was then too late for plaintiff to dismiss his action under the applicable statute, though the court did not render judgment against plaintiff or enter any order against plaintiff, but, on the contrary, granted additional or further time for the briefing of the question. Our opinion holds that during the time allowed for briefing, the cause did not stand fully submitted, and that therefore, the dismissal occurred before final submission.
*674Plaintiff in error contends the controlling point is the indication by the remarks of the judge of his thought or view as above stated, and that the expression of such view terminated plaintiff’s right to dismiss in that action.
That contention may have been invited by statements in former opinions cited and relied upon, and we deem it necessary to clarify the applicable rule and in so doing to refer to some former decisions.
The case of Owens v. Clark, 154 Okla. 108, 6 P. 2d 755 is cited. There the question was as to the sufficiency of the proof as to what occurred in connection with the commencement and dismissal of the former action. Here there is no question of the proof as to what occurred. The only question is the legal effect of that which did occur, and that decision is not in point.
Chicago, R. I. & P. Ry. Co. v. Reynolds, 157 Okla. 268, 12 P. 2d 208, is cited. That decision is not contrary to the conclusion here. In that case the cause stood finally submitted at the time an effort was made to dismiss it, and while some emphasis is there placed on the fact that the court had “indicated to the parties its ruling,” and it was held that plaintiff’s “motion to dismiss without prejudice on behalf of the plaintiff after such indication or announcement of an adverse ruling against said plaintiff comes too late, as a matter of right,” it is apparent that this court was deciding that the cause stood finally submitted before and at the time the effort to dismiss was made, and the language referred to demonstrated that the cause had not only been finally submitted, but had virtually been finally decided. In said case the trial court sustained the demurrers to the evidence and such constituted a final judgment.
White v. Tulsa Iron & Metal Corp., 185 Okla. 606, 95 P. 590, is cited. There, as in the Reynolds case, supra, the cause had been finally submitted and nothing had been done to withdraw or vacate that final submission, so that it stood finally submitted before and at the time of the attempt to dismiss. This opinion cites and follows the decision in the Reynolds case, supra, but places too much emphasis on that part of the Reynolds decision which re-, fers merely to the indication by the trial judge of an adverse ruling prior to the attempted dismissal. The third paragraph of the syllabus in the White case likewise places too much emphasis on the time of the indicated adverse ruling, but the statute there cited demonstrates that this court was really holding in that case that the attempted dismissal did not occur “before final submission of the case” to the court, and therefore the conclusion and determination in the White case was correct, though some of the language was inexact and that case as a whole is not contrary to our decision here.
Baize v. Connecticut General Life Ins. Co., 187 Okla. 109, 102 P. 2d 171, is cited. That opinion cites and purports to follow the Reynolds and White cases, supra, but in the Baize case, after the trial judge indicated a ruling or view adverse to plaintiff on defendant’s demurrer to the evidence and motion for directed verdict, no order was made or entered thereon, but, on the contrary, the court granted permission to plaintiff to reopen his case for introduction of further evidence and another witness was called and interrogated, and then plaintiff dismissed. The situation there was not similar to that in the Reynolds and White cases because in the Reynolds and White cases, after the cause was submitted to the trial judge, and after he indicated his ruling or view adverse to the plaintiff, nothing further occurred except plaintiffs effort to dismiss. That is, nothing occurred in either of those cases to withdraw the final submission. But in the Baize case, although it might be said the cause was finally submitted to the trial judge at the time of argument and indication of adverse ruling or view, that final submission was withdrawn or vacated when the trial court *675therein granted plaintiff the right to introduce further evidence so that in the Baize case, as long as plaintiff had the right to introduce further evidence and was trying to do so, the cause did not stand finally submitted and the effort to dismiss there occurred at a time when the cause did not stand finally submitted, and it was therefore a dismissal “before the final submission” of the case as authorized by the applicable statute, 12 O.S. 1941 §683. It is apparent that this court in that case followed too literally the syllabus language of the White case, supra, when the circumstances of the two cases were not the same, as above pointed out. It is therefore apparent that the decision in the Baize case is not correct and that it must be overruled in the interest of clarity of the applicable rule, and to avoid in the future any such confusion as has arisen in this case.
In the instant case, though it be said that cause No. 72,333 was submitted to the trial judge, and that in the argument and discussion the trial judge indicated a ruling or view adverse to the plaintiff, such submission to the court was not a final submission after and during the extension of time allowed for filing briefs on the question, and therefore this dismissal occurred at a time when the cause did not stand finally submitted, and therefore occurred “before the final submission of the case,” as provided by the applicable statute.
For the reasons stated, we overrule the decision in Baize v. Connecticut General Life Insurance Co., supra, and adhere to our opinion herein, and deny rehearing.